Citation Nr: 1721975	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-28 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected posttraumatic stress disorder


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson

INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1962 to January 1989.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this claim in April and December 2016 for additional development, including obtaining a VA medical nexus opinion.  Unfortunately, the rendered opinions are still not adequate for adjudication, and the issue must be again REMANDED to the Agency of Original Jurisdiction (AOJ) for appropriate development.


REMAND

The Veteran is claiming that his PTSD has caused or aggravated his sleep apnea.  The current medical opinions are inadequate and insufficient to adjudicate this issue.  Primarily, the January 2017 VA examination opinion does not address aggravation at all, which was specifically directed by the Board in its remand.  It also does not adequately discuss the evidence in favor of service connection, including his psychiatric treatment records and the scientific studies that have found a higher rate of sleep apnea among combat veterans who have PTSD (specifically, Obstructive Sleep Apnea and Posttraumatic Stress Disorder among OEF/OIF/OND Veterans, contained within the Journal of Clinical Sleep Medicine).  The evidence regarding the Veteran's PTSD has not been updated since 2010.  This evidence is crucial to a determination as to whether his sleep apnea is related to it.

On remand, updated mental health records, including records of prescription treatment, must be obtained.  He will also be given an updated VA examination regarding the severity of PTSD.  He will also be given an updated VA examination for an opinion on the relationship between his sleep apnea and his PTSD.  The VA examiner will be a somnologist, and will be asked to specifically comment on his PTSD symptoms and the study.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records starting from 2010.  

2.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of his PTSD, particularly with respect to all symptoms impacting his sleep.  The examiner is also asked to provide a list, as comprehensive as possible, of the prescription medications he has taken for his PTSD and associated symptoms since the beginning of his mental health treatment.

The examiner is advised that the Veteran is seeking service connection for sleep apnea as caused or aggravated by PTSD.  Therefore, the examiner is asked to review the medical literature regarding such relationships, including Obstructive Sleep Apnea and Posttraumatic Stress Disorder among OEF/OIF/OND Veterans, contained within the Journal of Clinical Sleep Medicine.  

The Veteran's treatment records (October 2008 and January 2009) show sleep disturbances, significant nightmares, difficulty relaxing, and increased physiological response to stressors.  He also exhibits symptoms of paranoia.

3.  After the VA mental health examination report is rendered, obtain a VA medical opinion from a somnologist for an opinion on whether it is as likely as not (50 percent or greater probability) that sleep apnea has been caused or aggravated by his PTSD.  In regard to aggravation, any increase in severity that is due to symptoms of PTSD (and not to the natural progress of the disease) should be documented.

The examiner is asked to review the literature regarding combat veterans (which the current Veteran is), including Obstructive Sleep Apnea and Posttraumatic Stress Disorder among OEF/OIF/OND Veterans, contained within the Journal of Clinical Sleep Medicine.  

The examiner is asked to review the updated VA examination report pertaining to his PTSD, as well as his mental health treatment records.  Records from 2008 and 2009 show impaired sleeping, significant nightmares, difficulty relaxing, increased physiological response, and symptoms of paranoia.   

The examiner is asked to comment on the above evidence, and also to address the Veteran's assertion that his doctor has told him that his sleep apnea "has a lot to do with PTSD" because PTSD also impacts ability to sleep.  The Veteran also reported that his bunkmates complained that he snored loudly while still in service.

The examiner is asked to expand on the January 2017 VA examiner's comment that some types of treatment for PTSD are known to worsen the symptoms of sleep apnea.  

All opinions are to be supported by an explanation, including citation to the record and to appropriate medical studies.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




